DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 03/12/2021, where the Applicant amended claims 1, 5, 6, 10-12, and 20; and claims 1-20 are currently pending.


Allowable Subject Matter
Claims 6 and 11 are allowed.

Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

See the reasons for allowance and the reasons for indication of allowable subject matter as presented in the Final Office Action dated on 04/30/2020.


Response to Arguments
Applicant’s arguments, see pg. 15-16, filed on 03/12/2021, with respect to previous rejection of claim 1 under 35 U.S.C. § 103 have been fully considered.  Applicant argued that Cohen-Zur in view of Franklin do not teach “derive executing a second application through a first application and generating an image file through the second application”.  The Examiner generally agreed that neither Cohen-Zur nor Franklin teaches executing a second application from an input received through the virtual keyboard as currently amended.  As such, claim 1 is currently rejected under new grounds in view of the amendment.

Applicant’s arguments, see pg. 16, that all claims are in condition for allowance.  However, claims 1-5, 7-10, 12-15, 17, 18, and 20 are currently rejected (see rejection below), and therefore, are not in condition for allowance at this time.  Claims 6 and 11 are allowed as indicated above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Zur et al., (US 20150089389 A1) (hereinafter Cohen-Zur), in view of Gnedin et al., (US 20180113609) (hereinafter Gnedin), and Franklin et al., (US 20160285808 A1) (hereinafter Franklin).

Referring to claim 1, Cohen-Zur teaches an electronic device comprising: 
a housing (“Examples of the communication devices 102 may include, but are not limited to…smartphones”; ¶ [0019] and figs. 1-2.  The examiner notes a smartphone inherently includes a housing); 
a touchscreen display viewable through a portion of the housing (“a touchscreen that also serves as the display component 204”; ¶ [0023] and figs. 1-2.  The examiner notes a smartphone having a touchscreen inherently includes a portion of the housing that the touchscreen is viewable through); 
a wireless communication circuit disposed in the housing (“The communication network interface 212 may be any communication network interface that communicatively couple the communication device 102 with the network 114 of FIG. 1”; ¶ [0023] and figs. 1-2; “the communication devices 102 transmit messages therebetween by way of a communication network 114, such as, for example…a Wi-Fi®”; ¶ [0020]); 
at least one processor operatively connected to the touchscreen display and the wireless communication circuit (“The processor 202 may be at least one microprocessor, microcontroller, or other hardware processing device capable of executing the messaging application 104 and interacting with the other components 204-220 of the communication device 102”; ¶ [0023] and fig. 2); and 
a memory electrically connected to the processor and configured to store a first application (“In the memory 220 may be stored the messaging application 104 of FIG. 1”; ¶ [0022] and figs. 1-2) comprising a first user interface for transmitting a message through the wireless communication circuit (“FIGS. 6-10 are graphical representations of various GUIs provided by the messaging application 104 to facilitate the generation, transmission, reception, and presentation of messages”; ¶ [0042] and figs. 1, 2, and 6-10; “the communication devices 102 transmit messages therebetween by way of a communication network 114”; ¶ [0020] and fig. 1) and…for obtaining an image file (“the user may draw or write an image…to be included in the message”; ¶ [0046], figs. 6-7; “the graphical input area 710 may simply provide the user with the ability to produce a binary image file”; ¶ [0047], fig. 7), 
wherein the memory stores at least one instruction (“instructions 1124 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein.  The data structures and instructions 1124 may also reside, completely or at least partially, within the main memory 1104, the static memory 1106”; ¶ [0064], fig. 11) that is configured to, when executed by the at least one processor (“The various operations of example methods described herein may be performed, at , causes the at least one processor to: 
display the first user interface of the first application on the touchscreen display (GUI 600; ¶ [0043], fig. 6); 
display, on the touchscreen display, a virtual keyboard with the first user interface and/or to overlap the first user interface (virtual keyboard 602; ¶ [0043], fig. 6); 
receive a first input through the virtual keyboard (“in response to the user activating the graphical mode button 606”; ¶ [0046], fig. 6);
hide the virtual keyboard and display, on the touchscreen display, the…user interface…including a drawing pad with the first user interface and/or to at least partially overlap the first user interface upon receiving the first input (“instead of displaying a virtual keyboard, the messaging application 104 may present a graphical input area 710”; ¶ [0046] and figs. 6-7); 
receive a second input through the drawing pad (“the user may draw or write an image, such as a handwritten note, using a stylus, finger, or other indicator, to be included in the message”; ¶ [0046], figs. 6-7.  The examiner interprets the second input as the input of draw or write.); 
obtain…an image file based on the second input (“the user may draw or write an image”; ¶ [0046], figs. 6-7; “the graphical input area 710 may simply provide the user with the ability to produce a binary image file”; ¶ [0047] and fig. 7). 
Cohen-Zur further teaches ...transmit, by the first application, the changed image file through the wireless communication circuit to an external electronic device (“If the user desires to send the image and other data supplied for the message, the user may initiate transmission via the send button 612”; ¶ [0046] and fig. 7; the communication devices 102 transmit messages therebetween by way of a communication network 114”; ¶ [0020] and fig. 1).  
Cohen-Zur teaches a communication device having a messaging application that provides a virtual keyboard and a graphical input area, where the user provides input to produce an image file that can be transmitted to a receiving communication device.  However, Cohen-Zur does not explicitly teach a second application comprising a second user interface including a drawing pad that is displayed in response to user receiving the user input through the virtual keyboard.
Gnedin teaches a second application (graphics application; ¶ [0098], figs. 2-4) comprising a second user interface (Adapted User Interface 410; ¶ [0098], figs. 2-4) including a drawing pad (Drawing Field 460; ¶ [0099], fig. 4) that is displayed in response to user receiving the user input through the virtual keyboard (“FIG. 4 illustrates a messaging application in which a virtual keyboard has been replaced by an Adapted User Interface 410 to a graphics application, according to various embodiments of the invention.  Note that Adapted User Interface 410 has replaced the virtual keyboard but not all of the interface of the messaging application, i.e., the prior texts are still shown.  As shown elsewhere herein, the adapted user interface may occupy part or all of a prior default interface.  In the example illustrated, the adapted interface of the graphics application has replaced the virtual keyboard interfaces illustrated in FIGS. 2 and 3”; ¶ [0098], figs. 2-4; “The set of Shortcut Icons 225 illustrated in FIG. 3 optionally represent a menu of Dependent Applications 125 that have been selected by a user using Setup 
Cohen-Zur and Gnedin are analogous art to the claimed invention because they are directed toward displaying and manipulating user interface for images that can be transmitted to another device as a message (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Cohen-Zur in view of Gnedin before them to substitute two applications for obtaining an image to be included in a message as taught by Gnedin for a single application for obtaining an image to be included in a message of Cohen-Zur.  Because both Cohen-Zur and Gnedin teach methods of providing interface for user to input an image to be included in a message, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of sending messages between devices. The motivation would have been to increase functionality of the interface by allowing the user to interface to various applications and obtain content to be use in the messaging application as suggested by Gnedin (¶ [0097]).
Cohen-Zur in view of Gnedin teach a communication device having a messaging application that provides a virtual keyboard and a graphics application that provides a drawing field, where the user provides input to produce an image file that can be transmitted to a receiving communication device.  However, Cohen-Zur in view of  change the image file based on at least some of information on the…application, wherein changing the image file includes reducing a file size of the image file and changing the image file to a GIF and/or AGIF including changing content of at least one frame.
Franklin teaches change the image file (media element 110, ¶ [0142], figs. 1, 3A, 3D, and 4) based on at least some of information on the…application (media messaging system 100; ¶ [0142]), wherein changing the image file includes reducing a file size of the image file and changing the image file to a GIF and/or AGIF including changing content of at least one frame (“A media element 110 may be managed and manipulated by the media messaging system 100 according to a variety of techniques in various embodiments…the media messaging system 100 may re-size, re-code, change the format, or change the quality level of a media element 110 prior to uploading or prior to transmission to a destination second client device 190.  This may be performed to reduce the storage space used in storing a media element 110”; ¶ [0142], figs. 1, 3A, 3D, and 4; “the media elements may each comprise a video (e.g., film clip, movie), audio segment (e.g., song, voice recording), animated image (e.g., an animated Graphics Interchange Format (GIF) image), any other type of media element, or any combination of different types of media elements”; ¶ [0151].  The examiner interprets the at least some information on the application as the managing and manipulation information of the media messaging system 100.  The examiner notes, per the disclosures cited above, the media messaging system 100 can change the format of the media element 110 into a different format to save storage space, e.g., reduce file size, where the media messaging system 100 supports many different 
Cohen-Zur, Gnedin, and Franklin are analogous art to the claimed invention because they are directed toward displaying and manipulating user interface for images that can be transmitted to another device as a message (i.e. same field of endeavor).
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention having Cohen-Zur in view of Gnedin and Franklin before them would have been obvious to try changing the format of an image file to an animated GIF format to address the known issue of reducing the image file size for storage and/or transmission over a network as disclosed by Franklin (¶ [0142]).  There had been a finite number of file formats to reduce the file size while maintaining a reasonable quality, where the known file formats include Flash, APNG, FLI, GIF, and others.  It would have been obvious to one of ordinary skill in the art to try to reformat an image file to a specific format, e.g., GIF/AGIF according to the needs in finding the balance between file size and image quality with a reasonable expectation of success, because the operation of reformatting an image file to a specific format does not depend on the functionality of the messaging application with a graphical input area.  The motivation would have been to reduce storage space as suggested by Franklin (¶ [0142]).

Referring to claim 2, Cohen-Zur teaches a communication device having a messaging application that provides a virtual keyboard and a graphical input area, where the user provides input to produce an image file that can be transmitted to a receiving communication device.  However, Cohen-Zur does not explicitly teach the image file comprises a series of images obtained based on the second input.
Gnedin further teaches the image file comprises a series of images obtained based on the second input (“an image may be associated with metadata characterizing contents of the image, an application may be associated with data on which the application executes, an image, animated gif, song or a video may be associated with metadata classifying the image, gif, song or video”; ¶ [0068]).

Referring to claim 3, Cohen-Zur teaches a communication device having a messaging application that provides a virtual keyboard and a graphical input area, where the user provides input to produce an image file that can be transmitted to a receiving communication device.  However, Cohen-Zur does not explicitly teach the image file comprises a Graphics Interchange Format (GIF). 
Gnedin further teaches the image file comprises a Graphics Interchange Format (GIF) (“an image may be associated with metadata characterizing contents of the image, an application may be associated with data on which the application executes, an image, animated gif, song or a video may be associated with metadata classifying the image, gif, song or video”; ¶ [0068]).

claim 4, Cohen-Zur teaches a communication device having a messaging application that provides a virtual keyboard and a graphical input area, where the user provides input to produce an image file that can be transmitted to a receiving communication device.  However, Cohen-Zur does not explicitly teach to change at least one of: a coding method and metadata based on at least some of the information.
Gnedin further teaches to change at least one of: a coding method and metadata based on at least some of the information (“a user of Computing Device 110A can modify or select metadata”; ¶ [0071]).

Referring to claim 5, Cohen-Zur further teaches the electronic device of claim 1, wherein the first application comprises at least one of: a messaging application, an email application, and a 10 social media service application (the messaging application 104; ¶ [0022] and figs. 1, 2, and 6).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Zur in view of Gnedin and Franklin as applied to claim 1 above, and further in view of Kwon et al., (US 20110183691 A1) (hereinafter Kwon).

Referring to claim 7, Cohen-Zur in view of Gnedin Franklin teach a communication device having a messaging application that provides a virtual keyboard and a graphics application that provides a drawing field, where the user provides input  a size of the image file obtained based on an input and to determine whether the size of the image file reaches a threshold value.
Kwon teaches display a size of the image file obtained based on an input and to determine whether the size of the image file reaches a threshold value (“Referring to FIG. 2, each point includes unique coordinate information and time information, and each time a single point or a group of points is generated, encoding is performed to generate a progress bar, which is shown on an edge of the screen on a real-time basis.  For example, when a message ‘Let's have coffee’ is handwritten as illustrated in FIG. 2, different codes are generated according to coordinate information and time information of respective points, and the progress bar is sequentially displayed on an edge of the screen simultaneously with the display of the points on the screen”; ¶ [0026], fig. 2; “If the writing animation message is not input any more or reaches a previously stored maximum allowable encoding amount, a code indicating an end of the handwriting animation message is generated and displayed on the screen…In FIG. 2, codes are generated in an edge of the screen clockwise from the left top”; ¶ [0027], fig. 2.  The examiner interprets the display of a size of the image file as the progress bar display around the perimeter of the screen.  The examiner further interprets the threshold value as the maximum allowable encoding amount.)
Cohen-Zur, Gnedin, Franklin, and Kwon are analogous art to the claimed invention because they are directed toward displaying and manipulating user interface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Cohen-Zur in view of Gnedin, Franklin, and Kwon before them to modify the electronic device of Cohen-Zur in view of Gnedin and Franklin to incorporate the function of displaying a progress bar around the edge of the screen taught by Kwon.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Kwon (¶ [0025]-[0027], fig. 2), because the operation of displaying the progress bar does not depend on the functionality of the message application with virtual keyboard.  That is the function to display the progress bar around the edge of the screen performs the same function independent on which interface it is incorporated on to, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine the function of displaying a progress bar around the edge of the screen would have been to improve usability by simultaneously providing visual feedback to the user on whether the user has reached the maximum allowable encoding amount.

Referring to claim 8, Cohen-Zur in view of Gnedin and Franklin teach a communication device having a messaging application that provides a virtual keyboard and a graphics application that provides a drawing field, where the user provides input to produce an image file that can be transmitted to a receiving communication device, and change format of the image based on managing and manipulation information from the messaging system.  However, Cohen-Zur in view of Gnedin and Franklin do not  when the size of the25 image file is the threshold value or greater…display information indicating that the size of the image file is the threshold value or greater on the display30.
Kwon further teaches when the size of the25 image file is the threshold value or greater…display information indicating that the size of the image file is the threshold value or greater on the display (“If the writing animation message is not input any more or reaches a previously stored maximum allowable encoding amount, a code indicating an end of the handwriting animation message is generated and displayed on the screen…In FIG. 2, codes are generated in an edge of the screen clockwise from the left top”; ¶ [0027], fig. 2).

Referring to claim 9, Cohen-Zur in view of Gnedin and Franklin teach a communication device having a messaging application that provides a virtual keyboard and a graphics application that provides a drawing field, where the user provides input to produce an image file that can be transmitted to a receiving communication device, and change format of the image based on managing and manipulation information from the messaging system.  However, Cohen-Zur in view of Gnedin and Franklin do not explicitly teach activate a timer when an input is sensed, to terminate the timer when the input is not sensed, and to store the image file obtained while the timer is activated.
Kwon further teaches activate a timer when an input is sensed, to terminate the timer when the input is not sensed, and to store the image file obtained while the timer is activated (“The input handwriting information includes one or more points, time information and coordinate information.  When such point information is transmitted to a receiving mobile terminal, the receiving mobile terminal reproduces the handwriting information based on the transmitted information as if the user of the transmitting mobile terminal directly wrote it”; ¶ [0024]; “Referring to FIG. 2, each point includes unique coordinate information and time information, and each time a single point or a group of points is generated, encoding is performed to generate a progress bar, which is shown on an edge of the screen on a real-time basis.  For example, when a message ‘Let's have coffee’ is handwritten as illustrated in FIG. 2, different codes are generated according to coordinate information and time information of respective points”; ¶ [0026], fig. 2.  The examiner notes, according to ¶ [0122]-[0130] and figs. 12-15B of the published specification, the limitations are directed to recording of time for each stroke of the live message so that they can be played back as animation; as such, the examiner interprets the timer as the time information and sensed input(s) as the one or more points.)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Zur in view of Gnedin and Franklin as applied to claim 1 above, and further in view of Kim, (US 20060128407 A1) (hereinafter Kim).

Referring to claim 10, Cohen-Zur in view of Gnedin and Franklin teach a communication device having a messaging application that provides a virtual keyboard and a graphics application that provides a drawing field, where the user provides input the information on the application comprises at least one of: a maximum image file size for the application to transmit, an operation implemented upon sharing the obtained image file with another electronic device, and a quality of an effect provided for 10the obtained image.
Kim teaches the information on the application comprises at least one of: a maximum image file size for the application to transmit (“The mobile terminal then calculates the total size of the selected photos and checks whether the calculated size exceeds a transmittable size (referred to hereinafter as `allowable size`) (step S20).  If the total size of the selected photos does not exceed the allowable size, such as 400 Kbyte, for example, then the selected photos are attached to an MMS message and transmitted to a terminal of a receiver (steps S40 and S50)”; ¶ [0033], figs. 1-2).
Cohen-Zur, Gnedin, Franklin, and Kim are analogous art to the claimed invention because they are concerning with displaying and manipulating user interface for images that can be transmitted to another device as a message (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Cohen-Zur in view of Gnedin, Franklin, and Kim before them to modify the electronic device of Cohen-Zur in view of Gnedin and Franklin to incorporate the function of providing the maximum image file size information as taught by Kim.  One of ordinary skill in the art could have combined the elements as claimed by known methods as disclosed by Kim (¶ [0033]-[0039], figs. .


Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (US 20130215151 A1) (hereinafter Chang) and in view of Franklin et al., (US 20160285808 A1) (hereinafter Franklin).

Referring to claim 12, Chang teaches an electronic device comprising: 
a housing (“For example, the multimedia apparatus may be a smart phone”; ¶ [0030], fig. 1.  The examiner notes a smart phone inherently includes a housing); 
a touchscreen display viewable through a portion of the housing (touch screen 116; ¶ [0031], fig. 1.  The examiner notes a smart phone having a touchscreen inherently includes a portion of the housing that the touchscreen is viewable through); 
a wireless communication circuit disposed in the housing (“The communication unit 140 transmits, through a wire or wirelessly, messages, data, and files”; ¶ [0037], fig. 1); 
at least one processor configured to be electrically connected to the touchscreen display and the wireless communication circuit (“The controller 150 is a central processing apparatus and controls an overall operation of the multimedia apparatus 100”; ¶ [0038], fig. 1.  The examiner notes the controller 150 is connected to the touch screen 116 and the communication unit 140 as shown in fig. 1); and 
a memory electrically connected to the processor and configured to store a plurality of first applications (“The memory 130 stores information, data, and files input to an operating system, various applications of the multimedia apparatus 100”; ¶ [0036], fig. 1; “a memory 21 for storing a program, which includes instructions for the multimedia apparatus 100 to perform encoding or decoding, and update information of the program”; ¶ [0039], fig. 1.  The examiner interprets the memory as the combination of memory 130 and memory 21.) for transmitting at least one message through the wireless communication circuit (messaging application; ¶ [0047]; “The communication unit 140 transmits, through a wire or wirelessly, messages”; ¶ [0037], fig. 1) and a second application (multimedia encoding application 400; ¶ [0045]) for obtaining an image file (“generating an image file”; ¶ [0044], figs. 4A-C), 
wherein the memory stores at least one instruction that is configured to, when executed by the at least one processor (“a memory 21 for storing a program, which includes instructions for the multimedia apparatus 100 to perform encoding or decoding, and update information of the program”; ¶ [0039], fig. 1), causes the at least one processor to: 
receive a first input through the touchscreen display (“The touch screen 116 receives the user input”; ¶ [0034], fig. 1); 
display, on the touchscreen display, a drawing pad of the second application in response to the first input (“outputs screens related to a multimedia encoding application and a multimedia decoding application”; ¶ [0034], fig. 1.  The examiner interprets the drawing pad as the central area where the user drew a collection of coffee mugs as shown in figs. 4A-B.); 
receive a second input through the drawing pad (“selects the writing menu item 423 to draw a coffee mug placed on a table”; ¶ [0051], figs. 4A-C.  The examiner interprets the second input as the input of drawing.); 
obtain an image file based on the second input (“FIGS. 4A to 4C illustrate a method of generating an image file using a multimedia encoding application according to an embodiment of the present invention”; ¶ [0044], figs. 4A-C; “the user may generate animation data file including the animation data by itself or an image file including the animation data and the image data”; ¶ [0045]);
receive a third input of selecting, from the plurality of first applications, an application to share the image file (“the user selects the menu `message` item 415 through a click or touch, a messaging application is executed, and the messaging application displays, to the user, a message writing window to which the image file is attached”; ¶ [0047], figs. 4A-C).
Chang further teaches transmit the image file…through the wireless communication circuit to an external electronic device (“the menu `message` item 415 is used to transmit the currently displayed image file or the image file stored in the memory in a form of a mail or a Multimedia Messaging Service (MMS) to another 
Chang teaches the a multimedia apparatus that provides a multimedia encoding application that allows the user to draw an image by creating a plurality of objects, where the image can then be encoded into an animation that can be attached to a message and sent to another multimedia apparatus.  However, Chang does not explicitly teach change the image file based on at least some of information of the…application, including changing the image file to a GIF and/or AGIF including changing content of at least one frame.
Franklin teaches change the image file (media element 110, ¶ [0142], fig. 1, 3A, 3D, and 4) based on at least some of information of the…application (media messaging system 100; ¶ [0142]), including changing the image file to a GIF and/or AGIF including changing content of at least one frame (“A media element 110 may be managed and manipulated by the media messaging system 100 according to a variety of techniques in various embodiments… the media messaging system 100 may re-size, re-code, change the format, or change the quality level of a media element 110 prior to uploading or prior to transmission to a destination second client device 190.  This may be performed to reduce the storage space used in storing a media element 110”; ¶ [0142], figs. 1, 3A, 3D, and 4; “the media elements may each comprise a video (e.g., film clip, movie), audio segment (e.g., song, voice recording), animated image (e.g., an animated Graphics Interchange Format (GIF) image), any other type of media element, or any combination of different types of media elements”; ¶ [0151].  The examiner interprets the at least some information on the application as the managing  
Chang and Franklin are analogous art to the claimed invention because they are directed toward displaying and manipulating user interface for images that can be transmitted to another device as a message (i.e. same field of endeavor).
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention having Chang and Franklin before them would have been obvious to try changing the format of an image file to an animated GIF format to address the known issue of reducing the image file size for storage and/or transmission over a network as disclosed by Franklin (¶ [0142]).  There had been a finite number of file formats to reduce the file size while maintaining a reasonable quality, where the known file formats include Flash, APNG, FLI, GIF, and others.  It would have been obvious to one of ordinary skill in the art to try to reformat an image file to a specific format, e.g., GIF/AGIF according to the needs in finding the balance between file size and image 

Referring to claim 13, Chang further teaches the electronic device of claim 12, wherein the image file comprises a series of images obtained based on the second input (“FIG. 12 illustrates an image including a plurality of animation objects according to an embodiment of the present invention.  Specifically, FIG. 12 illustrates a final image frame 1200 of the animation generated according to the animation objects generated in FIGS. 8A, 8B, 9A, 9B, 10A, 10B, 11A, and 11B”; ¶ [0084], figs. 8A-12; “FIG. 14C illustrates screens 1440, 1450, 1460, and 1470 in which the animation data is reproduced by the multimedia decoding application in a timely order”; ¶ [0101], figs. 14A-C.  The examiner interprets the series of images as frames of the animation.)

Referring to claim 14, Chang teaches the a multimedia apparatus that provides a multimedia encoding application that allows the user to draw an image by creating a plurality of objects, where the image can then be encoded into an animation that can be attached to a message and sent to another multimedia apparatus.  However, Chang does not explicitly teach change at least one of: a size of the image file, a coding method, and metadata based on at least some of the information.
Franklin further teaches change at least one of: a size of the image file, a coding method, and metadata based on at least some of the information (“A media re-code, change the format, or change the quality level of a media element 110 prior to uploading or prior to transmission to a destination second client device 190; ¶ [0142], figs. 1, 3A, 3D, and 4).

Referring to claim 15, Chang further teaches the electronic device of claim 12, wherein the selected application 25comprises at least one of a messaging application, an email application, and a social media service application (messaging application; ¶ [0047]).

Regarding claim 20, the instant claim recites the method performed by the electronic device of claim 12; therefore, the same rationale of rejection is applicable. 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Franklin as applied to claim 12 above, and further in view of Kwon et al., (US 20110183691 A1) (hereinafter Kwon).

Referring to claim 17, Chang in view of Franklin teach the a multimedia apparatus that provides a multimedia encoding application that allows the user to draw an image by creating a plurality of objects, where the image can then be encoded into an animation that can be attached to a message, and change format of the image  a size of the image file obtained based on an input and to determine whether the size of the image file reaches a threshold value.
Kwon teaches display a size of the image file obtained based on an input and to determine whether the size of the image file reaches a threshold value (“Referring to FIG. 2, each point includes unique coordinate information and time information, and each time a single point or a group of points is generated, encoding is performed to generate a progress bar, which is shown on an edge of the screen on a real-time basis.  For example, when a message ‘Let's have coffee’ is handwritten as illustrated in FIG. 2, different codes are generated according to coordinate information and time information of respective points, and the progress bar is sequentially displayed on an edge of the screen simultaneously with the display of the points on the screen”; ¶ [0026], fig. 2; “If the writing animation message is not input any more or reaches a previously stored maximum allowable encoding amount, a code indicating an end of the handwriting animation message is generated and displayed on the screen…In FIG. 2, codes are generated in an edge of the screen clockwise from the left top”; ¶ [0027], fig. 2.  The examiner interprets the display of a size of the image file as the progress bar display around the perimeter of the screen.  The examiner further interprets the threshold value as the maximum allowable encoding amount.)
Chang, Franklin, and Kwon are analogous art to the claimed invention because they are directed toward displaying and manipulating user interface to include an image, which can be transmitted to another device as a message (i.e. same field of endeavor).


Referring to claim 18, Chang in view of Franklin teach the a multimedia apparatus that provides a multimedia encoding application that allows the user to draw an image by creating a plurality of objects, where the image can then be encoded into an animation that can be attached to a message, change format of the image based on managing and manipulation information from the messaging system, and sent to another multimedia apparatus.  Chang further teaches setting a reproducing time and/or frame numbers of an animation encoded from an image.  However, Chang in view of Franklin do not explicitly teach activate a timer when an input is sensed, to terminate the timer when the input is not sensed, and to store the image file obtained while the timer is activated.
Kwon teaches activate a timer when an input is sensed, to terminate the timer when the input is not sensed, and to store the image file obtained while the timer is activated (“The input handwriting information includes one or more points, each of which includes time information and coordinate information.  When such point information is transmitted to a receiving mobile terminal, the receiving mobile terminal reproduces the handwriting information based on the transmitted information as if the user of the transmitting mobile terminal directly wrote it”; ¶ [0024]; “Referring to FIG. 2, each point includes unique coordinate information and time information, and each time a single point or a group of points is generated, encoding is performed to generate a progress bar, which is shown on an edge of the screen on a real-time basis.  For example, when a message ‘Let's have coffee’ is handwritten as illustrated in FIG. 2, different codes are generated according to coordinate information and time information of respective points”; ¶ [0026], fig. 2.  The examiner notes, according to ¶ [0122]-[0130] and figs. 12-15B of the published specification, the limitations are directed to recording of time for each stroke of the live message so that they can be played back as animation; as such, the examiner interprets the timer as the time information and sensed input(s) as the one or more points.)
Chang, Franklin, and Kwon are analogous art to the claimed invention because they are directed toward displaying and manipulating user interface to include an image, which can be transmitted to another device as a message (i.e. same field of endeavor).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20180013876 (Kim) – discloses an apparatus and method of executing an application using a plurality of application icons displayed with a virtual keyboard.
US 20170102871 (Won) – discloses a system and a method of providing a soft input keyboard that can be utilized by a user to launch an application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142